Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-35 directed to inventions non-elected without traverse.  Accordingly, claim 25-35 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lindsay Sullivan on behalf of Frederick Price on 10/08/2021.
The application has been amended as follows: 

Withdrawn claims 25-35 are cancelled.

The above noted amendment has been added in order to expedite a process of the application in an allowance condition.

Allowable Subject Matter
Claims 1-24, 36-41 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Taipale et al. (US Pub No. 2014/0265880 A1) discloses an electrical wiring device (FIG. 1, 110, FIG. 3A-3B, Dimming blast 300) comprising: 
a housing assembly including (FIG. 1, 3), a plurality of terminals at least partially disposed therein (FIG. 3A-3B) , the plurality of terminals including a HOT/LOAD terminal (FIG 3A, H) , a NEUTRAL terminal (FIG 3A, N), a first traveler terminal (FIG. 3A-3B, CH), and a second traveler terminal (FIG. 3B, N), wherein, when in use, at least one of the terminals is connected to line hot (FIG. 3A-3B); 
at least one variable control mechanism (FIG. 3A, 210, 212 and 214) coupled to the housing assembly, the at least one variable control mechanism being configured to adjustably select a user adjustable load setting (FIG. 3A, 126 and 128), the user adjustable load setting being adjustable between a minimum setting and a maximum setting (a user interface that is received in an opening of the faceplate and includes a toggle actuator 124 and an intensity adjustment actuator 126 for receiving user inputs to control the fluorescent lamps 104.  The digital ballast controller 120 communicates with the digital dimming ballasts 110 to cause the fluorescent lamps 104 to toggle, i.e., turn 

The prior art fails to teach or reasonably suggest an electrical wiring device comprising “a first series FET and a second series FET disposed in series between the HOT/LOAD terminal and one of the first traveler terminal or the second traveler terminal; a controller configured to determine to which of the plurality of terminals line hot is connected based, at least, on the first sensor output or the second sensor output and to provide, during dimming operation, at least one of a first control signal to the first series FET and a second control signal to the second series FET according to the user adjustable load setting”, in combination with the other limitations of the claim.

Dependent claims 2-24 are allowed by virtue of its dependency.

Regarding claim 36, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Taipale et al. (US Pub No. 2014/0265880 A1) discloses an electrical wiring device (FIG. 1, 110, FIG. 3A-3B, Dimming blast 300) comprising: 
a housing assembly including (FIG. 1, 3), a plurality of terminals at least partially disposed therein (FIG. 3A-3B) , the plurality of terminals including a HOT/LOAD terminal (FIG 3A, H) , a NEUTRAL terminal (FIG 3A, N), a first traveler terminal (FIG. 3A-3B, 
at least one variable control mechanism (FIG. 3A, 210, 212 and 214) coupled to the housing assembly, the at least one variable control mechanism being configured to adjustably select a user adjustable load setting (FIG. 3A, 126 and 128), the user adjustable load setting being adjustable between a minimum setting and a maximum setting (a user interface that is received in an opening of the faceplate and includes a toggle actuator 124 and an intensity adjustment actuator 126 for receiving user inputs to control the fluorescent lamps 104.  The digital ballast controller 120 communicates with the digital dimming ballasts 110 to cause the fluorescent lamps 104 to toggle, i.e., turn off and on, in response to actuations of the toggle actuator 124”, here off and on is the minimum setting and the  maximum setting)

The prior art fails to teach or reasonably suggest an electrical wiring device comprising “a first series FET and a second series FET disposed in series between the HOT/LOAD terminal and one of the first traveler terminal or the second traveler terminal; a controller configured to determine to which of the plurality of terminals line hot is connected and to provide, during operation, at least one of a first control signal to the first series FET and a second control signal to the second series FET according to the user adjustable load setting, wherein the first control signal and the second control signal are provided to the first series FET and the second series FET in accordance with a first dimming sequence or a second dimming sequence, based on, at least, to 

Dependent claims 37-41 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SYED M KAISER/Examiner, Art Unit 2844                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831